FILE COPY




                                     CAUSE NO. 12-15-00155-CR
                                     CAUSE NO. 12-15-00156-CR
                                    IN THE COURT OF APPEALS
                           TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


KENDRIC DARNELL CROWDER,                      }      APPEALED FROM COUNTY COURT AT
APPELLANT

V.                                            }      LAW NO 2 IN AND FOR

THE STATE OF TEXAS,                           }      SMITH COUNTY, TEXAS
APPELLEE

                                                  ORDER

       Appellant is pro se on appeal. On October 30, 2015, the time to file appellant’s brief expired
without a brief or a motion for extension of time. TEX. R. APP. P. 38.6(a). Pursuant to TEX. R. APP. P.
38.8(b), appellant was notified on November 3, 2015, that his brief was past due and was given until
November 13, 2015, to file a brief or otherwise explain the delay. No satisfactory response has been
received.
       Pursuant to TEX. R. APP. P. 38.8(b)(3), it is ORDERED that Honorable Randall L. Rogers, Judge
of the County Court at Law No 2 of Smith County, Texas, shall immediately conduct a hearing to
determine (1) whether the appellant still desires to prosecute his appeals; (2) whether the appellant is
indigent and either needs counsel appointed, or appellant’s counsel has abandoned the appeals; or (3) if
the appellant is not indigent, whether a brief has not been completed because retained counsel has either
abandoned the appeals or because appellant has failed to make necessary arrangements for filing a brief;
and (4) when appellant’s counsel anticipates that the appellant’s brief, if a brief is to be filed, will be
completed.
       It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
       It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant’s
                                                                                          FILE COPY



effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant’s brief.
       It is FINALLY ORDERED that the supplemental clerk’s record (including any orders and
findings) and the reporter’s record of said hearing be filed with the Clerk of this Court on or before
December 16, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 16th day of
November 2015, A.D.
                                                 Respectfully yours,

                                                 PAM ESTES, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk